     Case 2:14-cr-00030 Document 110 Filed 07/08/20 Page 1 of 4 PageID #: 378



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA

v.                                     CRIMINAL ACTION NO. 2:14-00030-1

MATTHEW HARRIS ENGLAND




            SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                      MEMORANDUM OPINION AND ORDER



             On July 7, 2020, the United States of America appeared

by Kathleen Robeson, Assistant United States Attorney, and the

defendant, Matthew Harris England, appeared in person and by his

counsel, Timothy J. LaFon, for a hearing on the petition seeking

revocation of supervised release submitted by United States

Probation Officer Justin L. Gibson.           The defendant commenced a

thirty (30) month term of supervised release in this action on

November 21, 2019, as more fully set forth in the Supervised

Release Revocation and Judgment Order entered by the court on

July 18, 2019.


             The court heard the admissions of the defendant and

the representations and argument of counsel.
  Case 2:14-cr-00030 Document 110 Filed 07/08/20 Page 2 of 4 PageID #: 379




          For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects: (1) the defendant unlawfully used and possessed

controlled substances, evidenced by urine specimens which tested

positive for methamphetamine and amphetamine on December 16,

2019, for which the defendant voluntarily admitted his

intravenous use of the substance on December 15, 2019, and

methamphetamine on January 6, 2020, for which the defendant

voluntarily admitted his use of methamphetamine on January 6,

2020; and (2) the defendant failed to participate in and

successfully complete the 9-12 month residential drug treatment

program at Recovery “U,” in that he entered the program on

November 22, 2019, and was deemed a program failure and

terminated from the program on January 7, 2020, after failing to

abide by the rules and regulations of the facility; all as

admitted by the defendant on the record of the hearing and as

set forth in the petition on supervised release.




                                     2
  Case 2:14-cr-00030 Document 110 Filed 07/08/20 Page 3 of 4 PageID #: 380



           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TEN (10) MONTHS, with no further term of supervised release

imposed.


           The defendant was remanded to the custody of the

United States Marshal.




                                     3
  Case 2:14-cr-00030 Document 110 Filed 07/08/20 Page 4 of 4 PageID #: 381



          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.



                            DATED:       July 8, 2020




                                     4
